Exhibit 10.1
TOTAL SYSTEM SERVICES, INC.
STOCK OPTION AGREEMENT
     THIS AGREEMENT (“Agreement”) is made effective as of ____________, by and
between TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Company”), a
Georgia corporation having its principal office at One TSYS Way, Columbus,
Georgia, and you (“Option Holder”), an employee of the Company or a Subsidiary
of the Company.
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2008 Omnibus Plan (the “Plan”); and
     WHEREAS, the Company recognizes the value to it of the services of the
Option Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and
     WHEREAS, the Company recognizes the potential benefits of providing
employees the opportunity to acquire an equity interest in the Company and to
more closely align the personal interests of employees with those of other
shareholders; and
     WHEREAS, effective ____________, pursuant to the Plan, the Compensation
Committee of the Board of Directors of the Company: (a) granted to the Option
Holder, pursuant to Section 6 of the Plan, an Option in respect of the number of
shares herein below set forth, (b) designated the Option a Non-Qualified Stock
Option, and (c) fixed and determined the Option price and exercise and
termination dates as set forth below.
     NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:
     1. The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.
     2. Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Non-Qualified Stock Option to
purchase, on the terms and subject to the conditions hereinafter set forth, all
or any part of the aggregate shares of the Common Stock ($0.10 par value) so
granted of the Company at the purchase price of $______ per share, exercisable
in the amounts and at the times set forth in this Paragraph 2, unless the
Compensation Committee, in its sole and exclusive discretion, shall authorize
the Option Holder to exercise all or part of the Option at an earlier date.

 



--------------------------------------------------------------------------------



 



The Option may be exercised in accordance with the following schedule as
provided in the Plan:

      If employment   Percentage of continues through   Option Exercisable
                                                               %      
                                                               %      
                                                               %      

     In the event of Option Holder’s death or total and permanent disability,
Option Holder (or the legal representative of Option Holder’s estate or legatee
under Option Holder’s will) shall be able to exercise the Option in full for the
remainder of the Option’s term.
     In the event Option Holder’s employment with Company terminates on or after
Option Holder’s early retirement date (which is defined as attainment of age 62
with 15 or more years of service) or Option Holder’s normal retirement date
(which is defined as attainment of age 65), the Option may be exercised to the
extent exercisable upon such termination pursuant to the schedule above. In
addition, if such termination occurs prior to _____________, the Option also
will be exercisable for an additional percentage of the Option determined by
multiplying (i) the incremental percentage of the Option that would have become
exercisable under such schedule on the next anniversary date if Option Holder’s
employment had not terminated, by (ii) the ratio of the number of months since
the immediately preceding anniversary date (or since the date of grant, if the
termination occurs prior to _____________) that Option Holder has been employed
to 12. Partial months of employment will be counted as full months for purposes
of this proration calculation. To the extent the Option is exercisable pursuant
to this paragraph; it will be exercisable for the remainder of the Option’s
term.
     In the event of Option Holder’s separation of employment for any reason
other than the reasons listed above, Option Holder shall be able to exercise the
Option to the extent the Option was exercisable at the time of such separation
of employment for 90 days following the date of such separation of employment.
     Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire on _____________. In no event may the Option be exercised after
____________.
     3. The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

2



--------------------------------------------------------------------------------



 



     4. The Option or any part thereof may be exercised during the lifetime of
the Option Holder only by the Option Holder and only while the Option Holder is
in the employ of the Company, except as otherwise provided in the Plan.
     5. Unless otherwise designated by the Compensation Committee, the Option
shall not be transferred, assigned, pledged or hypothecated in any way. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of a
nontransferable Option or any right or privilege confirmed hereby contrary to
the provisions hereof, the Option and the rights and privileges confirmed hereby
shall immediately become null and void.
     6. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan.
     7. In the event of a Change of Control (as defined in Section 2.8 of the
Plan) and Option Holder’s subsequent termination of employment within two years
following the date of such Change of Control either (i) by the Company for any
reason other than Cause or (ii) by the Option Holder for Good Reason (as the
terms “Cause” and “Good Reason” are defined in the Company’s applicable Change
of Control Agreement, the provisions of which are incorporated herein by
reference), the Option may be immediately exercised in full as of the date of
such employment termination and the Option may be exercised in full for the
remainder of the Option’s term.
     8. Any notice to be given to the Company shall be addressed to the
President of the Company at One TSYS Way, Columbus, Georgia 31901.
     9. Nothing herein contained shall affect the right of the Option Holder to
participate in and receive benefits under and in accordance with the provisions
of any pension, insurance or other benefit plan or program of the Company as in
effect from time to time and for which the Option Holder is eligible.
     10. Nothing herein contained shall affect the right of the Company, subject
to the terms of any written contractual arrangement to the contrary, to
terminate the Option Holder’s employment at any time for any reason whatsoever.
     11. This Agreement shall be binding upon and inure to the benefit of the
Option Holder, his personal representatives, heirs legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.
     12. This award is subject to “claw-back” by TSYS to the extent required by
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules to
be adopted by the SEC and the NYSE pursuant thereto.

3



--------------------------------------------------------------------------------



 



     Company has issued the Option subject to the foregoing terms and conditions
and the provisions of the Plan.

4